NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                          JUL 3 2014

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

A. WAHEED CHAUDRY,                               No. 12-55019

               Plaintiff - Appellant,            D.C. No. 3:11-cv-00508-JAH-NLS

  v.
                                                 MEMORANDUM*
CALIFORNIA COURT OF APPEAL,
Fourth Appellate District Division One; et
al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Southern District of California
                     John A. Houston, District Judge, Presiding

                              Submitted June 25, 2014**

Before:        HAWKINS, TALLMAN, and NGUYEN, Circuit Judges.

       A. Waheed Chaudry appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action arising from state court appellate


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument and grants defendants’ motions, filed on April 1 and 9,
2014, to submit this case on the briefs. See Fed. R. App. P. 34(a)(2).
proceedings involving him and his homeowners association. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo. Sadoski v. Mosley, 435 F.3d 1076,

1077 n.1 (9th Cir. 2006). We may affirm on any basis supported by the record,

Thompson v. Paul, 547 F.3d 1055, 1058-59 (9th Cir. 2008), and we affirm.

      The district court properly dismissed Chaudry’s claim for damages against

defendant Haller in her individual capacity because Haller is entitled to judicial

immunity. See Meek v. County of Riverside, 183 F.3d 962, 965 (9th Cir. 1999)

(explaining that “[a] judge is not deprived of immunity because he takes actions

which are in error . . . or are in excess of his authority[,]” and setting forth the two

exceptions to judicial immunity). Contrary to Chaudry’s contention, Chaudry

failed to allege facts sufficient to show that Haller acted in clear absence of all

jurisdiction. See O’Neil v. City of Lake Oswego, 642 F.2d 367, 369-70 (9th Cir.

1981) (discussing the distinction between acts taken “in clear absence of all

jurisdiction” and those taken merely “in excess of jurisdiction”).

      To the extent that Chaudry sued Haller for damages in her official capacity,

the district court properly dismissed Chaudry’s claim because Haller is entitled to

Eleventh Amendment immunity. See Flint v. Dennison, 488 F.3d 816, 824-25 (9th

Cir. 2007) (state officials sued for damages in their official capacities are entitled

to Eleventh Amendment immunity).


                                            2                                     12-55019
       Dismissal of Chaudry’s claims against defendant Whispering Ridge

Homeowners Association was proper because federal courts are required to abstain

from interfering with pending state court proceedings. See Gilbertson v. Albright,

381 F.3d 965, 975 (9th Cir. 2004) (listing the requirements for Younger abstention

and explaining that the doctrine applies to actions for equitable relief); see also

Pennzoil Co. v. Texaco, Inc., 481 U.S. 1, 12-14 (1987) (states have an important

interest in enforcing the orders and judgments of their courts).

       Because we affirm dismissal on immunity and Younger grounds, we do not

address Chaudry’s contentions concerning the district court’s application of the

Rooker-Feldman doctrine to his complaint.

       The district court did not abuse its discretion by denying Chaudry’s motion

for leave to file his proposed first amended complaint. See Hartmann v. Cal. Dep’t

of Corr. & Rehab., 707 F.3d 1114, 1129-30 (9th Cir. 2013) (setting forth standard

of review and explaining that leave to amend may be denied if amendment would

be futile).

       We reject as unsupported by the record Chaudry’s contention that the district

court’s recusal and reassignment decisions denied him any fundamental rights.

       Defendant Whispering Ridge Homeowners Association’s opposed motion to

strike, filed on June 21, 2013, is granted.


                                              3                                  12-55019
All other pending motions are denied.

AFFIRMED.




                                  4     12-55019